EXHIBIT 10.39
 
RIGHT OF FIRST REFUSAL AGREEMENT
 
This RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”), dated as of June 7,
2010, is entered into by and between National Holdings Corporation, a Delaware
corporation (the “Company”), and Frank Plimpton, an individual (“Lead
Investor”).
 
WHEREAS, pursuant to a certain Note Purchase Agreement, dated of even date
herewith, between the Company and certain investors who are parties thereto (the
“NPA”), the Company has agreed to issue up to an aggregate of $2,000,000
principal amount of 5% Convertible Subordinated Promissory Notes of the Company
(the “Notes”).  Capitalized terms used herein not otherwise defined shall have
the meanings ascribed to them in the NPA; and
 
WHEREAS, pursuant to the NPA, the Lead Investor has acquired a Note in the in
principal amount of Five Hundred Thousand ($500,000) Dollars;
 
WHEREAS, pursuant to Section 5.7 of the NPA, Lead Investor has been granted a
right of first refusal (the “Right of First Refusal”) with respect to
Significant Transactions (as defined in the NPA); and
 
WHEREAS, the Company and the Lead Investor desire to further memorialize the
Right of First Refusal by entering into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:
 
1. Right of First Refusal.
 
1.1 If the Company determines to consummate a Significant Transaction with any
Person other than Lead Investor, the Company shall give written notice (the
“Significant Transaction Notice”) of such proposed Significant Transaction to
Lead Investor, which Significant Transaction Notice shall (A) set forth the
structure of the proposed Significant Transaction, the proposed consideration
for such Significant Transaction, the terms of payment of such consideration and
all other material terms of such Significant Transaction and (B) be accompanied
by a copy of the letter of intent and/or draft definitive agreement, if any,
relating to such Significant Transaction.  The Significant Transaction Notice
shall constitute a binding offer by the Company to enter into a Significant
Transaction with Lead Investor on the terms described in the Significant
Transaction Notice, subject to negotiation of acceptable definitive
documentation with respect thereto as provided for in Section 1.3 hereof.
 
1.2 Following his receipt of the Significant Transaction Notice, Lead Investor
shall have the right, but not the obligation, exercisable within the five (5)
Business Day period immediately following his receipt of the Significant
Transaction Notice (the “Acceptance Period”), to accept the Company’s offer set
forth in the Significant Transaction Notice by delivering written notice (the
“Acceptance Notice”) to the Company by the conclusion of the Acceptance
Period.  A failure by Lead Investor to give an Acceptance Notice shall be deemed
to constitute a rejection by Lead Investor of the Company’s offer set forth in
the Significant Transaction Notice and a waiver of Lead Investor’s right of
first refusal with respect to such Significant Transaction (“Deemed Rejection”).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 If Lead Investor timely delivers an Acceptance Notice to the Company, the
parties shall use diligent, good faith efforts to negotiate and enter into a
binding definitive agreement with respect to such Significant Transaction on the
terms set forth in the Significant Transaction Notice and other customary terms
for transactions of that nature within the forty-five (45) day period (the
“Negotiation Period”) immediately following the Company’s receipt of the
Acceptance Notice and to consummate such Significant Transaction as promptly as
commercially practicable thereafter; provided, however, that (A) if the
Significant Transaction Notice provides for the payment of any non-cash
consideration, Lead Investor may elect to pay the consideration in cash equal to
the fair market value of the non-cash consideration, and (B) if the Company and
the proposed party to the Significant Transaction have already negotiated a
definitive agreement with respect to the Significant Transaction, Lead Investor
and the Company shall utilize such form of definitive agreement as the form of
their definitive agreement.
 
1.4 If (A) Lead Investor fails to timely deliver an Acceptance Notice to the
Company or (B) Lead Investor and the Company are unable to agree on the terms
for such Significant Transaction or consummate such Significant Transaction as
provided in Section 1.3 above, the Company shall thereafter have the right to
enter into a binding agreement with respect to, and consummate, a Significant
Transaction with any other person or entity, subject to applicable laws, rules
and regulations, provided that (x) the price and other economic and terms and
conditions of such Significant Transaction are not less favorable to the
Company, and the non-economic terms and conditions are not more favorable to the
investors than those set forth in the Significant Transaction Notice, and (y)
such Significant Transaction is consummated within 120 days (which period may be
extended for a reasonable period of time by the Company, in good faith, if the
delay in consummation is to due to regulatory issues beyond the control of the
parties, such as FINRA approval) following the end of the Acceptance Period or
Negotiation Period, as applicable (the “Consummation Period”).  If such
Significant Transaction is not consummated within the Consummation Period, then
the Company shall not be permitted to consummate such Significant Transaction
without first again complying with the provisions of this Section 1.
 
1.5 All determinations to be made and actions to be taken by the Company
pursuant to this Section 1 shall be made or taken at the direction of the Board
of Directors of the Company (the “Board”).  In addition, all obligations of the
Company pursuant to this Section 1 shall be subject to the fiduciary duties of
the Board, and the Company shall not be required to make any determination or
take any action hereunder, or refrain from making any determination or taking
any action hereunder, or otherwise comply with the provisions of this Section 1,
to the extent that the Board determines in good faith that to do so would
constitute a violation of its fiduciary duties under applicable law.
 
1.6 The Right of First Refusal granted to the Lead Investor shall expire on the
earlier of (i) a Deemed Rejection or (ii) March 31, 2011.
 
 
2

--------------------------------------------------------------------------------

 

2. Miscellaneous
 
2.1 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
2.2 Remedies.  Lead Investor shall have all rights and remedies applicable to
him which are set forth in this Agreement and all rights and remedies which such
party has been granted at any time under any other agreement or contract and all
of the rights which such holders have under any law, including, without
limitation, the right of specific performance or other equitable remedies.
 
2.3 Successors and Assigns.  This Agreement, and the rights and obligations of
each party hereunder, may not be assigned by Lead Investor.  The Company may not
assign its rights under this Agreement, other than in connection with a change
of control transaction of the Company.
 
2.4 Expenses.  Each party hereto shall pay its own expenses relating to the
transactions contemplated by this Agreement, including, without limitation, the
fees and expenses of their respective counsel, financial advisors and
accountants.
 
2.5 Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
2.6 Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof).  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in The
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT.
 
2.7 Notices.  All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (i) three
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery or (iii) on the Business Day of delivery of if sent by facsimile
transmission (with printed confirmation of receipt), in each case to the
intended recipient as set forth below:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           If to the Company, at 120 Broadway, 27th Floor, New York,
NY  10271, Attention: Mark Goldwasser, CEO, Fax Number: (212) 417-8159, or at
such other address as may have been furnished in writing by the Company to the
other parties hereto, with a copy (which shall not constitute notice) to Littman
Krooks LLP, 655 Third Avenue, New York, New York 10017, Attention: Mitchell C.
Littman, Esq., Fax Number: (212) 490-2990.
 
(b)           If to Lead Investor, at 450 Lake Avenue, Greenwich, CT 06830, with
a copy (which shall not constitute notice) to Ellenoff Grossman & Schole LLP,
150 East 42nd Street, New York, NY 10017, Attention: Douglas S. Ellenoff, Esq.
Fax Number: (212) 370-7889.


(c)           Any party may give any notice, request, consent or other
communication under this Agreement using commercially reasonable means
(including, without limitation, personal delivery, messenger service, facsimile
transmission, first class mail or electronic mail), but no such notice, request,
consent or other communication shall be deemed to have been duly given unless
and until it is actually deemed delivered pursuant to this Section 2.7 and
actually received by the party for whom it is intended.  Any party may change
the address to which notices, requests, consents or other communications
hereunder are to be delivered by giving the other parties notice in the manner
set forth in this Section.
 
2.8 Complete Agreement.  This Agreement (including any other agreement or
instrument contemplated hereby) constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter.
 
2.9 Amendments and Waivers.  This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived with respect to all
parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and Lead Investor.  No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.
 
2.10 Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
 
2.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same document.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
2.12 Section Headings and References.  The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.  Any reference in this agreement to
a particular section or subsection shall refer to a section or subsection of
this Agreement, unless specified otherwise.
 




[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Lead Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


COMPANY:
 
NATIONAL HOLDINGS CORPORATION
 




By:  /S/ MARK
GOLDWASSER                                                                
        Name: Mark Goldwasser
        Title:  Chief Executive Officer




 
LEAD INVESTOR:
 




/S/ FRANK
PLIMPTON                                                                
Frank Plimpton
 
 
 